Citation Nr: 1038871	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for narcolepsy.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's narcolepsy is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8108.  This 
diagnostic code provides that narcolepsy shall be evaluated as 
petit mal epilepsy under 38 C.F.R. § 4.124a, Diagnostic Code 
8911.  

The Board acknowledges that there are differences between 
narcolepsy and epilepsy, as noted by the VA physician who 
examined the Veteran in September 2008.  However, VA's diagnostic 
codes often require a disability to be evaluated by analogy under 
rating criteria that do not precisely match those of the 
disability at issue.  While it is not expected that all cases 
will show all of the findings specified, findings sufficiently 
characteristic to identify the disability and coordination of 
rating with impairment of function are expected in all cases.  38 
C.F.R. § 4.21 (2010).  

Diagnostic Code 8911 directs that petit mal epilepsy should be 
rated under the general rating formula for minor seizures.  Notes 
to the general rating formula describe minor seizures as brief 
interruptions in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes, nodding of the 
head, sudden loss of postural control, or sudden jerking of the 
arms, trunk, or head.  

The Board observes that, while not identical, the narcoleptic 
episodes as described by the Veteran may reasonably be evaluated 
under the general rating formula for minor seizures.  In this 
regard, the Board notes that the Veteran essentially contends 
that an 80 percent rating is warranted under Diagnostic Code 
8911.  

The primary considerations under the general rating formula are 
the frequency and duration of the seizures.  Even though the 
Veteran underwent VA examinations in May 2007 and September 2008, 
neither of the resulting examination reports addresses the 
frequency or duration of the Veteran's seizures.  The Board must 
therefore find the VA examination reports of record inadequate 
for purposes of evaluating the Veteran's narcolepsy.  
Consequently, the Board finds that a remand for a new VA 
examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Furthermore, the Veteran's August 2010 Board hearing testimony 
expressly states that the Veteran's primary concern involves his 
inability to keep a job due to his narcolepsy.  The Veteran has 
therefore raised the issue of a claim for TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The Court 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the Veteran has clearly raised a 
claim for TDIU.  Furthermore, pursuant to the holding in Rice, a 
claim for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Therefore, the Board finds that a remand is 
necessary so that the agency of original jurisdiction can provide 
appropriate notice on that aspect of the appeal.



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for TDIU.

2.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine the frequency, duration, and 
severity of his service-connected narcolepsy.  
The Veteran's claims folder should be made 
available to the examiner, and the examiner 
is requested to review the claims folder in 
conjunction with the examination.  The 
examiner should be asked to perform all 
necessary tests and studies, and all findings 
should be reported in detail. After reviewing 
the claims folder, obtaining a history of 
complaints from the Veteran, and conducting a 
thorough examination of the Veteran, the 
examiner should describe the frequency, 
duration, and severity of the Veteran's 
narcoleptic episodes.

The VA examiner is reminded that the 
Veteran's service-connected narcolepsy is 
rated analogous to epilepsy under Diagnostic 
Code 8911, and the Veteran's narcoleptic 
events are viewed to be congruent with petit 
mal seizures insofar as they are akin to 
brief periods of unconsciousness, and their 
frequency should be noted on a 'per week' and 
'per month' basis.

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


